DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 3/23/2021 has been entered and claim listing has been further amended (see Examiner’s amendment below). 

Applicant’s representatives Mr. Ian McMillan and Mr. Denver presented proposed claim amendments and arguments during the interview on 3/22/2021, which formed the basis for amendments submitted. The telephonic conversation of 3/25/2021 with Mr. McMillan forms the basis of Examiner’s amendment below.
In light of the amendments to claim 1, previous rejections of pending claims have been withdrawn and claims 1, 4-9, 19-22, 23-32 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney, Ian C. McMillan (Reg. No. 43390) on 3/25/2021.

The application has been amended as follows:  
Claim 33 has been cancelled.
Claim 1 of 3/23/2021 has been amended as follows 
In claim 1:
A method of providing a frozen fruit and/or vegetable product, the frozen fruit and/or vegetable product being a frozen juice, puree, sauce, and/or soup, the method comprising
a)    providing a pumpable fruit and/or vegetable product;
b)    cooling the pumpable fruit and/or vegetable product to a slurry temperature to provide a fruit and/or vegetable product slurry, the fruit and/or vegetable product slurry comprising a liquid fruit and/or vegetable product component and a frozen fruit and/or vegetable product component;
c)    after cooling the pumpable fruit and/or vegetable product to the slurry temperature to provide the fruit and/or vegetable product slurry, providing the fruit and/or vegetable product slurry to a container; and then,
d)    freezing the fruit and/or vegetable product slurry within the container[.],
wherein the method is performed without aerating any one of the pumpable fruit and/or vegetable product and the fruit and/or vegetable product slurry during an overrun step.




Reasons for Allowance

Claims 1, 4-9, 19-22, 23-32  are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-9, 19-22, 23-32 are allowed because the prior art of record Werther does not teach or suggest, singularly or in combination, at least the limitations of the base claims 1 that requires “pumpable fruit and/or vegetable product to a slurry temperature to provide a fruit and/or vegetable product slurry, the fruit and/or vegetable product slurry comprising a liquid fruit and/or vegetable product component and a frozen fruit and/or vegetable product component”  followed by “pumpable fruit and/or vegetable product to the slurry temperature to provide the fruit and/or vegetable product slurry, providing the fruit and/or vegetable product slurry to a container” such that entire method “is performed without aerating any one of the pumpable fruit and/or vegetable product and the fruit and/or vegetable product slurry during an overrun step”. Applied art to Werther packages the pumpable spinach/ vegetable product at temperature in the range of 24-27 °C, i.e., packaging product that is not at frozen temperature range as is instantly claimed and disclosed at least para 52.Applicant's response of 3/23/2021 and interview discussion of 3/22/2021 in light of the amendments have been found persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792